         Case 1:18-cr-00390-PAE Document 494
                                         493 Filed 08/03/20
                                                   07/31/20 Page 1 of 1

                           Adams & Commissiong LLP
                                     Attorneys at Law
65 BROADWAY SUITE 715                                                           MARTIN E. ADAMS
NEW YORK, NY 10006                                                      KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                               ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                            WWW.AMCMLAW.COM


                                                                                July 31, 2020


VIA E.C.F.

Hon. Paul A. Engelmayer
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re: United States v. Christopher Simon, 18 Cr. 390 (PAE) – 2-week extension of time to
    file submission

Dear Judge Engelmayer:

I write to request a 2-week extension of time to file a submission in this matter. This is
the fourth request for an extension of time. As the Court is aware, the medical unit at
FCI Fort Dix submitted a request for Reduction in Sentence (RIS) on Christopher
Simon’s behalf, to the warden of the facility. However, the decision in connection with
an RIS has not been made because Mr. Simon had no appropriate release plan. In
consultation with a social worker from the Federal Defenders, I have detailed a release
plan in a letter dated July 31, 2020 and submitted it to the RIS Coordinator and Senior
Counsel Advisor at FCI Fort Dix for their review. I will continue to update the Court
regarding this process.

Accordingly, I request a 2-week extension of time to file a submission in this matter,
pending a decision by the warden of FCI Fort Dix regarding the request for Reduction
in Sentence.
                                                 Granted. Defense counsel's submission is due August
                                                 14, 2020, and the Government's reply, if any, is due
Respectfully Submitted,                          August 18, 2020.



                                                                PaJA.�
                                               SO ORDERED.

Karloff C. Commissiong, Esq.                               __________________________________
                                                                 PAUL A. ENGELMAYER
                                                                 United States District Judge
cc: A.U.S.A. Robert Sobelman (Via Electronic Mail)

                                                                                August 3, 2020
